PER CURIAM.
Rule 7.120. TIME OF TRIAL is hereby amended to read as follows:
The time of trial shall not be less than fifteen (15) nor more than sixty (60) days from the date of personal service of the notice to appear or the last publication of constructive service. Not less than twenty days’ notice shall be given if any of the defendants reside outside the county in which the court sits. This rule shall not apply to tenant evictions, forcible entry and unlawful detainer and the laborers summary lien enforcement.
CALDWELL, C. J., and THOMAS, ROBERTS, DREW, THORNAL, ERVIN and ADAMS, JJ., concur.